Title: From David Humphreys to Samuel Blachley Webb, 26 September 1782
From: Humphreys, David
To: Webb, Samuel Blachley


                  Sir
                     
                     Head Quarters Septr 26 1782
                  
                  The Commander in Chief has directed me to inform you he would have you commence the March of the Light Infantry at day break tomorrow Morng, & proceed on the route by the River to the Fork of the Road just above the Redoubt at Dobbs’s Ferry (where Sheldons Legion was quartered last Campaign) from whence you will please to detach one Battalion to the height immediately above the Redoubt on the left side of the road, this Battalion is to post Sentinels & keep lookouts on the most advantageous Places—besides these a small scout is to be sent down that Road at least a Mile.
                  With the remainder of the Corps the General desires you will proceed to the Height near the small House where you begin to descend the Hill to the Bridge between Dobbs’s Ferry & our old Encampment, from thence Sentinels are to be kept out, & a party advanced a Mile or more on the Saw Mill River Road—A Party is also to be sent along the Road leading to the Camp occupied by the French last year, as far at least as Lord Stirlings Quarters—The Movement & disposition should not be made a Matter of noteriety beforehand—you may expect to receive his Excellency farther Orders, at your positions.  With great respect & esteem I have the honor to be &c.
                  
                     D. Humphrys Aid de Camp
                     
                  
               